Citation Nr: 0922916	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  03-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board previously remanded the claim on appeal in March 
2004, and then denied the claim in a Board decision dated in 
July 2005.  The Veteran then filed a timely appeal of this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and pursuant to a July 2006 Joint Motion for 
Remand, a July 2006 Order vacated the Board's decision, and 
remanded the matter for compliance with the instructions in 
the Joint Motion for Remand.

The Board remanded the case in February 2007 and June 2008 
for further evidentiary development.


FINDING OF FACT

The Veteran's right foot disability first manifested many 
years after his separation from service and is not related to 
his period of service or to any incident therein.


CONCLUSION OF LAW

The Veteran's right foot disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some chronic diseases, 
including arthritis and other organic diseases of the nervous 
system, will be rebuttably presumed if manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

The Veteran asserts that service connection is warranted for 
a right foot disability because the condition had its onset 
during service.

As the Board noted in the June 2008 decision and remand, the 
Veteran's service treatment records reflect that in August 
1980, his right foot was found to be swollen below the ankle.  
X-ray examination at that time was negative for any fracture.  
There are no further records relating to this incident.

A record dated September 25, 1981, reflects that the Veteran 
complained of an injury to his left foot when he fell and hit 
a metal rail.  A follow-up musculoskeletal assessment dated 
September 29, 1981, stated that the Veteran hurt his left 
foot four days previously while walking.  The examiner first 
wrote "R" for right foot, but then wrote the letter "L" on 
top, for left foot.  This record has caused some confusion 
during the pendency of the appeal.  

The Veteran's May 1982 separation examination stated that he 
had previously suffered from a right foot fracture, which had 
resolved.  However, there are no records relating to a right 
foot fracture.  Additionally, there are no service treatment 
records relating to any other complaints, diagnosis, or 
treatment for the right foot.  Examination of the right foot 
on separation revealed no abnormalities. 

Post-service treatment records reflect a right foot disorder, 
as well as a right great toe disorder.  In March 2002, the 
Veteran was found to have a moderate hallux valgus deformity 
with moderately severe degenerative changes at the first 
metatarsal phalangeal joint.  In May 2004, the Veteran 
sustained a right ankle bi-malleolar fracture when he fell 
off a bicycle.  At that time, he underwent an open reduction 
and internal fixation with plate and screws. 

In light of the above, because it is undisputed that the 
Veteran had a right ankle problem at one point during service 
and currently has a right foot disorder and right great toe 
disorder, the Board will focus on the evidence that relates 
to whether these conditions are related to service.  See 
Newhouse v. Nicholson, No. 06-7302 (Fed. Cir. Aug. 10, 2007); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In June 2008, the Board remanded the claim to afford the 
Veteran a VA examination to determine whether it was at least 
as likely as not that his right foot condition had its onset 
during service.  In so doing, the Board explained that 
although there were two previous VA examinations pertaining 
to this issue, neither examination adequately addressed the 
etiology of any right foot disability. 

In compliance with the Board's remand instructions, in August 
2008 the Veteran was afforded a formal VA examination.  At 
the outset of the examination report, the physician indicated 
that he had reviewed the Veteran's claims folder.  At that 
time, the physician found further evidence of a current right 
foot disability, namely that there was a possible bone 
fragment or ossicle or arthritic change to the posterior 
aspect of the right ankle joint.  After discussing the 
Veteran's pertinent history, the findings of his physical 
examination and the results of diagnostic studies, he opined 
that the Veteran's right foot disability and right great toe 
disability were unrelated to any incident of service.  In so 
concluding, the examiner explained that the service treatment 
records are absent for any right foot condition, or residual 
of a right foot condition that could be related to any 
current right foot disability. 

Further, the August 2008 VA examination comports with the 
March 2007 VA examination.  Although the March 2007 examiner 
concluded that the Veteran did not have a current right foot 
problem, she did opine that the Veteran's previous bi-
malleolar fracture of the right ankle and bunionectomy of the 
right great toe were unrelated to the left ankle injury he 
sustained while in service.  As the Board previously noted, 
the November 2007 VA examiner did not provide an etiological 
opinion with respect to the Veteran's right foot disability. 

On remand, VA treatment records dated from November 2007 to 
May 2008 were also associated with the file.  However, these 
records are negative for any opinion as to the etiology of 
the Veteran's right foot disability.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record shows that the Veteran had 
possible arthritic changes to his right ankle related to his 
2004 right ankle fracture, as well as a moderate hallux 
valgus deformity with moderately severe degenerative changes.  
However, on VA examination in August 2008, the examiner 
specifically found that the Veteran's current right foot 
disabilities were not related to any right foot problem he 
might have had in service.  The examiner did not find a 
relationship between the August 1980 record of a right 
swollen ankle and any current right foot disability.  With no 
probative evidence of a right foot disability that is related 
to his military service, service connection for a right foot 
disability is not warranted.

The Veteran has attributed his right foot disorders to his 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  While the Veteran is competent to report the 
incurrence of a right ankle injury in service, he is not 
competent (does not have the requisite medical expertise) to 
relate his current complaints to an in-service injury.  
Buchanan v. Nicholson, 451 F.3d 1331 (2008).

The weight of the credible evidence demonstrates that the 
Veteran's right foot disability first manifested many years 
after service and is not related to his active service or to 
any incident therein.  As the preponderance of the evidence 
is against the claim for service connection for a right foot 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, November 
2004, May 2007, and July 2008 that provided the Veteran with 
notice on how to substantiate his claim.  VA made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notice 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the March 2009 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a right foot disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


